1 U.S. 480 (1789)
1 Dall. 480
LYLE, Admor.
versus
FOREMAN.
Supreme Court of United States.

Willcocks and Sergeant, for the Plaintiff; Ingersol, for the Defendant.
SHIPPEN, President, observed, that while a man remained in the State, though avowing an intention to withdraw from it, he must be considered as an inhabitant, and, therefore, not an object of the Foreign Attachment. If an inhabitant clandestinely withdraws, or secretes himself, to avoid his creditors, he becomes liable to the Domestic Attachment. The having once been an inhabitant will not, however, protect a man forever from a Foreign Attachment, where he has notoriously emigrated from the State, and settled elsewhere. But the case before the Court, is that of a Foreign Attachment issued at the very time that the Defendant was an inhabitant of the State, which cannot be maintained.
                                Let the rule be made absolute.